Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	The STATEMENT of COMMON OWNERSHIP with certified translation submitted 11/22/21 is found sufficient for exclusion of the prior art used in the rejections of the last Office Actions (mailed 4/15/21 and 8/25/21), and those rejections are therefore withdrawn pursuant to MPEP 714.12, which states in part:
Applicant's submissions concerning the prior art exception under 35 U.S.C. 102(b)(2)(C)  or prior art exclusion under pre-AIA  35 U.S.C. 103(c)  are entitled to being considered even after a final rejection has been made, because if the exception or exclusion is established, the propriety of the rejection is obviated as a matter of law. If a final rejection of certain claims is obviated by a timely reply based on a proper claim of entitlement to the prior art exception or exclusion, then the Office should acknowledge the reply by modifying the status of the claims. For example, if the only rejection in the final rejection is obviated by a submission demonstrating entitlement to except or exclude prior art in the after-final reply, the Office should indicate that the claims are allowable, or prosecution should be reopened should the claims be considered unpatentable in view of newly applied prior art. Applicants should be aware, however, that the failure to make a proper submission of entitlement to except or exclude prior art following the first Office action may be considered by the Office as conduct that is considered to be a failure to engage in reasonable efforts to conclude prosecution if such prior art is thereafter excepted under 35 U.S.C. 102(b)(2)(C)  or excluded under pre-AIA  35 U.S.C. 103(c). See 37 CFR 1.704(c)  and the discussion of comment 19 in Changes To Implement Patent Term Adjustment Under Twenty-Year Patent Term; Final Rule, 65 FR 56366, 79 (September 18, 2000).  (MPEP 714.12)

Allowable Subject Matter
Claims 1-9 are allowed.
Regarding claim 1, the prior art does not teach or suggest “An optical scanning device, comprising: a mirror that includes a mirror reflection surface; and torsion bars that support corresponding sides of the mirror and cause the mirror to rotate, …, extend in a direction parallel to a rotation axis of the mirror, and are arranged in the direction parallel to the rotation axis of the mirror.” including the specific arrangement for “wherein the torsion bars are formed of a silicon active layer whose surface is exposed” as set forth in the claimed combination(s).
With respect to claims 2-9, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872